Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 1 of 24                                                PageID #:
                                    404




                                   MARRJoNTS&\XANG
                                            A IIi/IITED LIABILITY TAW PARTNER6IIIP

                                             Labor and Employment Law



                                                      March 8,2019


    Wa EEOC Respondent          Portal

    Ms. Emily Mauga
    U. S Equal Employment Opportunity Commission
    Honolulu Local Office
    300 Ala Moana Blvd., Room 4-257
    Honolulu, Hawaii 96850


                     Re       Gaurav Thakral, M.D. v. Hawaii Residency Programs,Inc. and
                              University of Harvail John A. Burns School of Medicine;
                              EEOC Charge No. 486-2019-00103

    Dear Ms. Mauga:

           This position statement is subrnitted in response to the above-referenced charge
    ("Charge") filed by Gaurav Thakral ("Complainant"). Complainant's Charge alleges that he had
    a disability (dyslexia) and was subjected to disability discrimination while he was in the
    University of Hawaii John A. Bums School of Medicine Pathology Residency Training Program.
    However, the Charge is without merit.

             First, it is not clear that Complainant even had a disability. His psychologist, Dr. Karen
    Tyson, conducted testing showing that Complainant generally has high cognitive abilities and
    that his reading scores were at least average. Therefore, her opinion that his reading skills lagged
    was only in light of his high intellect; she otherwise noted that his reading was "adequate,o'
    "comparable with other individuals his age," and "within the average range." Adequate and
    average reading ability is not a substantial limitation.

           Second, even assuming that Complainant had a disability, he was still not a qualified
    individual. As a pathology resident, Complainant was required to perfonn patient care in a safe
   and effective manner, demonstrate appropriate academic achievement in six designated
   Competencies (including Patient Care), and function with increasing indcpcndence and
   dccreasing supervision. During his residency, Complainant was not able to perfonn these
   functions and had ongoing deficiencies, including as to insufficient knowledge and clinical
   errors/incorrect diagnoses. He was placed on a series of remediation progralns (which afforded
   him close supervision and customized guidance) - Targeted Mentorship, Academic Notice, and
   Academic Warning - yet he still did not improve. He was then given Notice of Prospective
   Disrnissal. It was only after receiving the Notice of Prospective Disrnissal that Cornplainant

                          Pauahi Torver'. 1003 llishop Str.cet, Suitc 1500 . Honolulu, Harvaii 96818
          Plrorre: (808) 536-4900 . Fax: (808) 536-6?00. Direct: (808) 566-5680 . E-rnail: cych@rnarljorres.corn



                                             EXHIBIT "4"
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 2 of 24                               PageID #:
                                    405


        Ms. EmilyMauga
        March 8,2019
        Page2


     indicated that he had dyslexia and wanted accommodations. Although it was not clear that
     Complainant had a disability, the Program nevertheless considered accommodations. However,
     accommodations that were needed were not reasonable. For instance, Dr. Tyson confirmed that
     Complainant was prone to making numerical reversals and errors, which is a major concem for
     pathology - a medical specialty requiring close and accurate work with numerical sequences.
     Dr. Tyson confirmed that Complainant needcd to have, among other things, (a) faculty regularly
     double-checking his work (e.g., his measurements, notations, and diagnoses) to catch errors, and
     (b) either a text-to-voice computer application or the ongoing accompaniment of a human reader
     to read aloud information. Howcvcr, ncither accommodation (much less both) was reasonable:
     Regularly double-checking work would require faculty to accompany Complainant ttroughout
     his daily duties and repeat/review his measurements and other actions, which faculty do not have
     time to do; it would also duplicate, and therefore excuse Complainant from, essential functions,
     The text-to-voice application would not be able to read charts and data tabtes that pathologists
     routinely work with (which Dr. Tyson later adrnitted), and a human reader would be excessively
     costly and raise medical privacy and insurability issues. Given that Complainant could not be
     qualified through reasonable accommodations, the Program affirmed its dismissal decision.

             Third, the Program had an alternative legitimate basis for dismissing Complainant: At
    the first medical school he attended, Complainant had been unable to pass his pathology
    coursework in three attempts, and then was ultimately dismissed. Complainant did not disclose
    this in his residency program application (he gave a different and innocuous reason for leaving
    his first medical school), and this rnedical school dismissal came to light only when Dr. Tyson
    happened to disclose it. Had Complainant initially disclosed this medical school deficiency, he
    would not have been accepted to the Program, and this deficiency provided an alternative basis
    for dismissal.

    I.        BACKqROUNp FACTS

              A.     General Backqround on RespoTdents

            The University of Hawaii (UH) is a state university which, among other things, operates
    the John A. Burns School of Medicine (JABSOM). JABSOM includes a medical school as well
    as post-medical school residency training programs in fields such as Intemal Medicine,
    Pediatrics, Pathology, Surgery, and others. Each JABSOM residency program has its own
    Program Director with authority and accountability for the operation of his/her respective
    program.l




    I      This role of the Prog'am Director as the singular authority is requircd by the rules of the
    Accreditation Council of Graduate Medical Education (ACGME). The ACGME is a non-profit
    body responsible for the accreditation of post-MD medical training programs in the United
    States.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 3 of 24                                   PageID #:
                                    406


    Ms. Ernily Mauga
    March 8,2019
    Page 3



            Hawaii Residency Programs, Inc. (HRP) is a non-profit corporation that employs the
    medical residents enrolled in JABSOM. HRP enters into a contract entitled "Agreement for
    Appointment to Residency Training" with each resident, administers residents' compensation
    and benefits, and provides other administrative services, It is HRP, not JABSOM, that employs
    the rnedical residents.

            An academic year for a JABSOM/HRP medical resident typically runs from July I
    through the following June 30. A resident's level of experience in his/her particular field is
    denominated as a "PGY'' (Program Year); for instance, a I't year resident is refened to as a
    PGY-I resident, a 2nd year resident is referred to as a PGY-2 resident, and so forth. Generally,
    each resident is enrolled and contracted on a one-year basis and must demonstrate development
    as he/she advances through the year, and there is no guarantee ofadvancing to the next year.
    Rather, the JABSOM Program makes an academic assessment as to whether the resident has
    demonstrated sufficient developrnent and competence to progress to the next academic level and
    to be enrolled for the following academic year.

             B.   Anti-Disgri.Ednation Policies

            In its Resident Handbook ("Handbook"), HRP maintains its commitment to non-
    discrimination and equal employment opportunity:

                  HRP selects qualified Residents in a manner which does not discriminate
                  because ofrace, color, religion, sex, including gender identity or
                  cxprcssion, age, national origin, ancestry, citizenship, marital status,
                  domestic or sexual violence victim status, veteran status, military status,
                  arrest and court record, disability, sexual orientation, genetic infonnation
                  or any other status protected under state or federal equal opportunity laws
                  or regulations. We prohibit any form of discrimination or harassment on
                  the basis of face, color, religion, sex, age, national origin, ancestry,
                  citizenship, marital status, veteran status, military status, arrest and court
                  record, disability, sexual orientation, genetic information, or any other
                  protected characteristic.




          The Handbook also contains     a   policy entitled "lndividuals with Disabilities or Illnesses"
   which states in part:

                  HRP and the prograrns will make every effort to reasonably accommodate an
                  ernployee with a disability. A resident is encouraged to contact the Program
                  Administrator or HRP Human Resources Manager when information indicates
                  that a resident has or may have a disability which requires a reasonable
                  accommodation and/or presents a direct threat to the health and safety of the
                  resident ot others.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 4 of 24                                  PageID #:
                                    407


    Ms. Emily Mauga
    March 8, 2019
    Page 4



                  Reasonable accommodation means modifications or adjustments to the work
                  environment and/or manner in which work is done so as to enable the resident to
                  perform the essential functions of his/her job and training program without undue
                  hardship to HRP or alteration of academic standards.

                                            rS      *         *

                  HRP prohibits discrimination against or harassment of qualified individuals with
                  disabilities. Any employee who believes he/she has been subjected to
                  discrimination or harassment on the basis of disability should immediately raise
                  the issue with the Program Administrator, the HRP Chief Executive Officer, the
                  HRP Chief Operating Officer, or thc HRP Human Resources Manager.
                  Retaliation against any ernployee for raising such a good faith complaint is strictly
                  prohibited.




             C.   Standards ofConduct

             As noted above, each Resident signs a Resident Agreernent. The Resident Agreement
    identifies numerous resident responsibilities, including but not limited to the following:

                  (a)    Patient Care. The Resident shall render services to patients in a safe,
                         diligent, and effective manner, and in compliance with all applicable
                         policies, directives, practices, and procedures as prescribed by the
                         Sponsoring Institution, the Program, the assigned Hospital, the
                         ACGME, and/or applicable law.

                  (b)    Compliance with HRP and Progfam Expectations. The Resident shall
                         cornply with all policies, directives, practices, and procedures of HRP
                         and the Program, including, but not limited to, all policies, directives,
                         practices, and procedures set forth in the Program and HRP Resident
                         Handbooks.

                                                    {<   ,*       {.



                  (e)    Compliance with ACGME Require{nents: The Resident shall comply
                         with all standards and requirements of the ACCME, including but not
                         limited to, Duty Hours requirements and limitations, and standards
                         antl requirements conoErning the progress toward, achievement of,
                         andlor maintenance of the ACGME "Core Competencies" as may be
                         appropriate for the Resident's level of experience and training.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 5 of 24                                 PageID #:
                                    408


    Ms. Emily Mauga
    March 8,2019
    Page 5



            The Resident Agreement also provides for sanctions - including, but not limited to, non-
    appointment to a subsequent agreement, non-award of academic credit, and permanent dismissal
    - in the event of the resident's dificient performance or conduct. A non-exhaustive list of such
    performance or conduct includes, among other things:

                   (a) failure, refusal or inability to perform duties as required by this Agreement, or
                       othenvise failing to satisfy any of the Resident Responsibilities as identified in
                       the Agreement;

                   (b) violation of any term or condition of this Agreement;

                   (c) academic deficiencies (including, but not lirnited to, failure to progress
                       toward, achieve and/or maintain ACGME "CoTe Competencies"), poor
                       performance (including poor clinical judgment and/or performance),
                       ncgligencc, incornpctcncc, or unprofessional conduct, as determined by the
                       Program or HRP[.]




           The Resident Agreement (Section 12, "Academic Discretion") further makes clear that
    such sanctions involve an exercise of academic discretion by the Program:

                    As identified in this Agreement, JABSOM's Program Director will make
                    numerous determinations conceming the Resident, including with regard to
                    sanctions (suspension, dismissal or otherwise), appointment to the next level of
                    residency, and awarding credit. The Resident understands and agrees that such
                    determinations are academic in nature, based upon an evaluation and assessment
                    of the Resident's academic performance (including clinical performance and
                   judgment) in light of the ACGME Core Competencies and JABSOM's authority
                    and responsibility as ACGME Sponsoring Insitution. Such determinations are
                   within the sole discretion of the JABSOM Program Director, and shall be treated
                    as academic decisions involving the exercise of academic discretion.




           The Handbook contains a section entitled, "Code of Conduct and Sanctions" which has
    language that is materially identical to the discussion of sanctions in the Resident Agreement.



             D.    Pathologv Proeram

            The JABSOM Pathology Residency Training Program ("Program" or "Pathology
    Program") is a four-year program that educates its residents in clinical pathology (study of bodily
    fluids) and anatomic pathology (study of organs and tissues) for the purpose of diagnosing
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 6 of 24                                 PageID #:
                                    409


    Ms. Emily Mauga
    March 8,2019
    Page 6



    diseases. In each academic year, aresident has a series of "rotations" in different pathology sub-
    areas. In each rotation, the resident trains under the supervision and evaluation of Attending
    Physicians who have UH faculty appointments, typically on a volunteer and non-compensated
    basis.

             The Program Director for the Pathology Program is Amy Powels, M.D. ln such position,
    Dr. Powers, among other things, oversees the Program's curriculum and quality of education,
    interacts with Program faculty, interacts with and oversees residents in the Program, and rnakes
    academic decisions about residents including as to their cumulative evaluation, promotion, and
    discipline. These academic decisions are based upon Dr. Powers' expertise and experience as an
    academician and Pathologist, her review of each resident's rotation evaluations by faculty, her
    own direct interactions with the residents, and the recommendations and input frorn the
    Program's Clinical Competency Committee - a committee of Prograrn faculty members who
    review residents' performance (hereinafter "CCC").

            It is essential for a Pathology resident to, among other things, perform patient-relatcd
    dutics in a safe and effective manner, demonstrate appropriate academic achievement in each of
    the six ACGME core competencies (i.e., Patient Care,z Medical Knowledge, Practice-Based
    Learning and Improvement, Interpersonal and Communication Skills, Professionalism, and
    Systems-Based Practice), and - in order to advance to the next academic year - function with
    greater independence and decreasing levels of supervision.

            For a PGY-2 resident, this means handling virtually all activities without "Direct
    Supervision" (i.e,, without a faculty member physically present) and instead with only "lndircct
    A Supervision" (i.e., faculty not physically present but within the hospital) for certain activities
    and "Indirect B supervision" (i.e., faculty neither physically present with resident nor within
    hospital) for other activities. -


            By the PGY-3 year, the resident must operate with even greater independence, which for
    certain functions means only "Oversight" (r.e., the faculty member is only available to provide
    review after the resident has dclivered care), and also must supervise junior residents.  .




    2        For Pathology, the Patient Care competency includes: (l) Attain competence in anatomic
   pathology diagnostic skills including surgical pathology, cytopathology, medical and forensic
   autopsy pathology, etc. (2) Attain competence in anatomic pathology procedural skills including
   grossing, intraoperative consultation, fine needle aspiration and core needle biopsy, mcdical and
   forcnsic autopsies, etc. (3) Utilize relevant clinical and pathologic infonnation in constructing
   accurate, concise, complete, and clinically useful pathology reports in a tirnely manner and act as
   an expert consultant in anatomic pathology. (4) Provide expert consultation on the interpretation
   and follow-up of clinical laboratory test results. (5) Utilize relevant clinical and laboratory
   infonnation in acting as an expert consultant in laboratory medicine, including efficient
   utilization of the laboratory in diagnosis and patient management.                     i
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 7 of 24                                    PageID #:
                                    410


    Ms. Emily Mauga
    March 8,2019
    PageT


    This means that, in the latter part of his/her PGY-2 year, a resident must be approaching
    readiness for such independent practice and supervision ofothers.

            Pathologists play a critical role in patient safety and patient treatment. For instance, it is
    the pathologist's analysis and interpretation of the patient's body fluid, organ, or tissue that can
    dictate whether a patient needs certain treatment and, if so, what type of treatment. In this
    regard, reading, notating, and transcribing measurementslnumbers are an essential and
    fundamental part of the Pathology resident's duties, and it is critical that this be done accurately.
    For Clinical Pathology, examples include the following:

        o
            a lupus anticoagulant.   (A lupus anticoagulant is an antibody which may cause a blood
            clot in a patient.) The resident must confirm that this data has been notated conectly
            from a prior form, read and interpret this data to reach an opinion on whether the patient
            meets the diagnostic criteria for a lupus anticoagulant, and write down the resident's
            diagnosis in the right-hand column.

            j           r_       j        I        j  On this form, the lab notates data relating to a
            patient's blood coagulation. The resident must confinn that this data has been notated
            correctly from a prior form, read and interpret this data, and make an interpretation at the
            bottom of the form (e.g.,"Tl + M5A + M5B + M5C + M5D + M8A") as to whetherthe
            patient may have any deficiency or inhibitor,

        a   :                     .t          :   On this fonn is a list of reagent red blood cells (e.g.,
            "RzRl A4194") and each reagent red blood cell antigen typing. Each reagent gets mixed
            with thc patient's blood to test for a reaction to see if the patient's blood contains any red
            blood cell antibodies. The lab notates the patient's test results with each reagent with a
            score of 0 to 4. The resident must then interpret those test results and data patterns
            (which requires reading the reagent antigen typing and patient reactions correctly) and
            interpret the data to determine which antibody(s) speoificity the patient has and which
            blood from the stockpile can be safely transfused to the patient. Transfusion of the wrong
            blood may be a fatal event.

             In the above examples, misreading or erroneously notating any of the numbers could
    result in an incorrect diagnosis, which in turn could have a drastic irnpact on the patient's
    treatment and well-being.

           For Anatornic Pathology, one very common scenario involves the gross examination,
    followed by final diagnosis, of tissue. The involved stcps include:

       a    A tissue specimen is delivered to the pathology departrnent, accessioned, and assigned           a
            unique pathology number (e.g., 51234).
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 8 of 24                                   PageID #:
                                    411


     Ms. Emily Mauga
     March 8,2019
    Page 8



        a    At the gross examination stage, the resident analyzes the tissue for tumors and lesions,
             takes and records measurements of the tumor or lesion (e.g., weight, dimensions,
             findings), and cuts the turnor or lesion into srnaller samples that are put into cassettes and
             eventually transformed into microscopic slides. .                   Each slide is labeled with
             the unique accession number.

        a    At the final diagnosis stage, the resident analyzes the slide(s), logs into the pathology
             laboratory information system on a computer, t)pes in the accession number, and inputs
             the pathology diagnosis into the "Final Diagnosis" template for that accession number.



            Should the resident/pathologist make any reversal (transposition enor) or other error in
    this process, it could have drastic negative consequences. For instance:

        o    A reversal on a gross turnor evaluation * such as a2.4 cm tumor notated as a 4.2 cm
             tumor, or a L2 cm tumor notated as 2.1 cm tumor - could potentially cause inappropriate
             changes in staging and/or therapy.

        a    If an accession number is mis-transposed (e.g., 51243 instead    of   51234), a diagnosis for
             one patient may be given to a different patient.

        a    A reversal of lab results - such as a hemoglobin of 5.8 (low, necessitating transfusion)
             communicated as 8.5 (low, but above the standard transfusion threshold), or a 6.5
             potassium level (high, a "critical" value) being communicated as 5.6 (high, but not a
             "critical" value) - could result in clinicians relying upon incorrect data and providing
             improper and even harmful treatment.

             E.      Complainant's Backeround Prior to his Hawaii Residency

           Between 2002 and 2005, Complainant attended the American University of the
    Caribbean School of Medicine (*AUC Medical School"). During the course of this training,
    Complainant was unable to pass his Pathology coursework in three consecutive attempts:

             o    In the January 2004 Semester, he had an Incomplete.
             o    In the May 2004 Semester, he had a Withdrawal.
             o    In the September 2004 sernester, he had a Fail.




           In January 2005, Cornplainant was dismissed from the AUC Medical School.             .

    ("Exit Reason" is "Dismissed," and "FinalAcadernic Standing" is "AD" a.k.a. academic
    dismissal).
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 9 of 24                                PageID #:
                                    412


    Ms. Emily Mauga
    March 8, 2019
    Page 9



           From 2005 through 2008, Complainant attended St. Matthew's University School       of
    Medicine ("St. Matthew's Medical School").

           Between 2008 and 2014, after graduating from St. Matthew's Medical School,
    Cornplainant apparently performed a variety of medical research work.

           In the Fall of 2014, Complainant submitted an application for residency training through
    the Elcctronic Residcncy Application Scrvices (ERAS), which is a centralized online service for
    applying to residencyprogtams.                  I




            In his application, Complainant was asked to identiff his medical education, and in
   response he identified AUC Medical School and St. Matthew's Medical School. The ERAS
   form also specifically asked "Medical Education/Training Extended or Intemrpted?" In
   response, Complainant wrote "Yes" and gave an explanation in which he cornpletely omitted the
   critical fact lhAl hg.had been dismissed frot4 AU_C_ and instead gave a different reason (i.e., he
   wanted to pursue a dual degree prograrn) for his "transfer" frorn AUC:

                  Explanation: During my father's hospitalization, I took a semester off. Realizing
                  the importance of business administration and medicine, I sought out a dual
                  degree program that included a health care administrative degree. My medical
                  education was intemrpted during this transfer.




          Therefore, when the JABSOM Pathology Program received and reviewed Complainant's
   ERAS application, it had no reason to know that Complainant had been dismissed frorn AUC
   Medical School or had been unable to complete his Pathology coursework in three attempts.
   Had JABSOM known this, it would not have accepted Complainant.3 Instead, the Program
   accepted Complainant.

             F.   Complainantts Hawaii Residencv

                  1.     Complainant'sPerformancelssues

          Frorn July 2015 through June 2016, Complainant served as a PGY-l in the Pathology
   Program.




   3       More recently, Complainant has alleged that he verbally disclosed his AUC dismissal to
   the Program during recruiting interviews. However, this allegation is inaccurate. It is also
   inconsistent with Complainant's written ERAS response in which he substituted the dismissal
   with a different reason for leaving AUC.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 10 of 24                             PageID #:
                                    413


        Ms. Emily Mauga
        March 8,2019
        Page 10


            In reviewing Complainant's performance in his PGY-I year, the Program's Clinical
     Competency Committee found that Complainant had material deficiencies including as to
     medical knowledge and his result on the nationally standardized Resident In-Service
     Exanrination result (15%). .'              !       ,




           From July 2016 through June 2017, Complainant served as a PGY-2 in the Pathology
    Program.a For the first three months of his PGY-2year (from July I through September 30,
    2016), because of the above-noted deficiencies, Complainant was placed on a Targeted
    Mentorship designed to help hirn with designated faculty mentors and additional support in
    expanding his pathology skills and knowledge base.      .




            In the Fall of 2016, the Clinical Competency Committee found that Cornplainant's
    performance (including rnedical knowledge and retention) continued to be substandard, despite
    the Targeted Mentorship.

            Accordingly, on November l,2016, Complainant was placed on Academic Notice with
    remediation beginning November 1,2016 and continuing through January 31, 2017. The
    Academic Notice indicated, among other things, that failure to fulfill requirements may result in
    further action including dismissal. .-

            From November 2016 through January 2017, Complainant received remediation
    including enhanced feedback and training - for instance, regular meetings with two designated
    faculty to review slides and topics and to discuss study materials and reading lists, and the
    opportunity to meet with a third faculty member to review slides.

            Starting in January 2017, with ongoing remediation, Complainant had a two-month
    Transfirsion Medicine (Blood Bank) rotation. During this rotation, Complainant still had serious
    problems, including having challenges answering clinical calls, providing incorrect advice to a
    clinician that could have jeopardized patient care and that required the attending's immediate
    interventions, coming to incorrect conclusions about blood requirements for surgery even after
    researching the topic, being unable to consistently provide correot coagulation testing
    interpretations even afterrepeated teaching and discussions, and giving a coagulation
    presentation that was too basic and not at the level of a pathology resident.

            On February 2,2017, again with the full support of the Clinical Cornpetency Cornmittee,
    the Prograrn issued an Academic Warning, with an extension of rernediation through February
    28,2017. The Academic Waming indicated, among other things, that failure to fulfill
    requirements may result in further action including dismissal. The extended rernediation sct
    forth certain perfonnance goals and provided that faculty members (Dr. Powers and Dr. Ortega-
    Lopez) would meet with Cornplainant daily with regard to completing the required service work,



    4
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 11 of 24                                PageID #:
                                    414


     Ms. Emily Mauga
     March 8,2019
     Page I I



     reviewing clinical calls, giving didactics, and recommending study and reading materials. .-


            On February 16,2017, Dr. Powers and Dr. Ortega-Lopez formally met with Cornplainant
    to discuss his ongoing deficiencies, including making incorrect diagnoses.

            Despite the Program's feedback and remediation, Complainant still did not demonstrate
    the necessary skills and knowledge,s was not able to progress beyond direct supervision,6
    performed poorly on the final assessment,T and did not pass the Transfusion Medicine rotation.

                   2.      March-November 20!7i Somplainant Receives |Yoticq of prosp-eslive
                           Dismispal and Thereafter Requests Accommodation

             On March 3,2017, the CCC met and carefully considered the Program's extensive
    remediation efforts and Cornplainant's prior and ongoing deficiencies (such as marginal
    performance in cytopathology with deficits in medical knowledge and knowledge retention,
    failure to pass the Transfusion Medicine rotation; and the impact of the deficiencies on patient
    safety). In that meeting, the CCC members voted unanimously against further remediation
    attempts and instead to discontinue Complainant's training, and Dr. Powers accepted the
    recommendation.

             Also in early March 2017, Complainant had a two-week surgical pathology rotation in
    which he continued to demonstrate problems. This included multiple diagnostic errors on draft
    reports, such as misidentifying normal endocervical glands as cancerous (endocervical
    carcinoma) and rnisdiagnosing a colonic tubular adenoma as chronic gastritis (misdiagnosing
    both the organ site and a neoplastic condition as inflammatory). He also did not complete
    prelirninary drafts of surgical pathology reports before leaving work, as is expected of a PGY-2
    pathology resident.




    5       For instance, Complainant still had difficulties in making correct diagnoses and
    interpretations (such as interpreting coagulation and blood bank testing and consultations which
    are routine duties in the blood bank).

    6       Residents typically come off direct supervision within a few weeks or less, but
    Complainant could not be entrusted to do so. In one instance, Comptainant had a consult call
    with a clinician in which he had not properly researched the information and had not consulted
    with the attending, and he gave incorrect advice regarding interpretation of a test.

    7      This final assessment included clinical sccnarios and concepts that were taught and/or
    encountered during the rotation, yet approximately 50Yo of the questions were answered
    incorrectly.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 12 of 24                                    PageID #:
                                    415


     Ms. Emily Mauga
     March 8,2019
     Page 12



             On March 17 , 2017 , Dr. Powers (and other personnel) met with Plaintiff and he was
     issued a Notice of Prospective Dismissal ("Prospective Dismissal Notice"). .^
     This Prospcctive Dismissal Notice explained the dissatisfaction with Plaintiff   s performance:


                    Ultimately, despite the Program's feedback and remediation, you did not
                    demonstrate the necessary skills and knowledge, were not able to progress beyond
                    direct supervision, performed poorly on the final assessment, and did not pass the
                    Transfusion Medicine [d.e., Blood Bank] rotation.

     See  id. At the time she had made the decision to prospectively dismiss Cornplainant and up
     through this date, Dr. Powers was not aware that he had dyslexia or that he was seeking to
     attribute any perfonnance deficiencies to dyslexia. At this March 17,2017 meeting, only after
     being given the Notice, Complainant first disclosed that he had dyslexia.

             On or around March 31,2017, after the Notice of Prospective Dismissal, Plaintiff
     subrnitted a grievance in which he referred to dyslexia and for the first time asked for rnedical
     accommodations.    ,-                  '
                                        ,
     However, Dr. Tyson's testing found that, when compared to the average person, Complainant
     performed at average, above average, or superior levels in every metric.

            a   For General Cognitive Functioning, Complainant's      se,ores on the Wechsler   Adult
                Intelligence Scale were as follows:

                Verbal Comprehension               High Average (better thanS?Yo of peers)
                Perceptual Reasoning               Very Superior ((better thmr99.6% of peers)
                Working Memory                     Average (better than 7 0o/o of peers)
                Processing Speed                   High Average (better than9lo/o of peers)
                Full Scale tQ                      Superior (better than9}%o of peers)
                General Ability Index              Very Superior (better than 98% of peers)



            a   For Academic Achievernent (reading), Cornplainant's scores on the Nelson-Denny
                Reading Test were as follows:

                Vocabulary                         Average
                Comprehension                      Average
                Reading Rate                       Averagc
                Total Reading                      Average




            The Program administration never told Complainant to get tested.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 13 of 24                                  PageID #:
                                    416


     Ms. Emily Mauga
     March 8,2019
     Page   l3


                 Dr. Tyson commented: "This pattern [of scores] suggests that Gaurav's
                 comprehension of the material he has read is Adequate, comparable to his mechanics
                 of reading. His reading rate indicates that he reads at a pace comparable with other
                 individuals his age." i

             a   For Attention, Complainant's scores on the Test of Everyday Attention were all
                 Average or High Average. Dr. Tyson noted that Complainant had "stronger than
                 average levels of ability to selectively attcnd to stirnuli, but otherwise averagc
                 attentional capabilities for his normative age group."

             a   For Memory, Complainant's scores on the Wechsler Memory Scale were as follows:

                 Auditory Working Memory           High Averaee(79%)
                 Visual Memory                     High Average$a%)
                 Visual Working Memory             Superior (87o/o)
                 Immediate Memory                  High Average (90%)
                 Delayed Memory                    High Average (79o/o)

                 Dr. Tyson commented: "Overall, the results of the WMS-IV suggest Guarav's visual
                 mernory is intact. His immediate and delayed memory function is also intact. He had
                 above average ability to remember verbal information that was highly contextual. He
                 also had above average ability remembering visual patterns that change or have
                 varied rules. No concerns with memory abilities were identified." i

             a   For Language, Complainant's scores on the Delis-Kaplan Executive Function System
                 were Average, High Average, and Very Superior, Dr, Tyson commented: "Overall,
                 it appears that Guarav has adequate abilities with executive functions that require him
                 to shift his attention quickly, be cognitively flexible, processes rnultiple stimuli and
                 the same time, inhibit verbal responses, and sequence information. No serious
                 concerns emerged."

            Although Dr, Tyson also stated that Complainant might have a reading-based disability,
    this was only because he lagged when compared to an elite group of high-IO individuals such as
    himself. ,               ("Although these scores fall within the average range, Gaurav is not
    average; his scores if commensurate should fall within the 90rl'percentile, This discrepancy
    between his reading ability and his cognitive abilities suggest a pattem of dyslexia");  ,


    ("He was given the Nelson Denny Reading test and his scores all fell within the average range.
    While this does not seem to be concerning these scores are relative weaknesses for someone with
    such a high IQ").
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 14 of 24                                  PageID #:
                                    417


     Ms. Emily Mauga
     March 8,2019
     Page 14



            Dr. Tyson then provided numerous ooRecommendations," most of which related to
     Complainant's own lifestyle choices and not modifications regarding the Program.e The only
     recommendation relating to the Program was additional time for examinations (which the
     Program agreed to, as discussed below).10

             On April 24,2017, thc Program sent Complainant a letter, asking for more information as
     to Complainant's condition and potential accommodations. ,-

              On May 31,201'1, Dr. Tyson provided an amended report.       ,-              The
     amended report noted Cornplainant's failure of medical school, which is the first tirne this had
     been disclosed to the Program: "Gaurav graduated from college with a Medical Degree from St.
     Matthew School of Medicine. He noted average performance in college, with significant
     difficulties in medical school - resulting in a transfer afterfailinq."         |       :



             The amended report also refened to Complainant having a reading impairment but again
     stated that this was because his reading lagged when compared to individuals with high cognitive
     levels: "Results of the WJ-IV indicate averaqe reading and written expression, a significant
     weakness in cornpqrison to his cogritive abilities. . . . He was also given the Nelson Denny
     Reading test and his scores all fell within the Average rangc."       i       ,


     The amended report also made numerous recommendations that Dr. Tyson materially reiterated
     in her June 1, 2Al7 memorandum (described below),

            On June I ,2017 , Dr. Tyson prepared a memorandun in response to the Prograrn's April
     24,2017 letter.   .-               In this response, Dr. Tyson reiterated that Complainant had
     reading challenges but only in light of his high cognitivc level: "[Complainant] reads slower and
     comprehends less of what he reads compared to other adults with the same cognitive
     capabilities."          '   .



              Noting Cor-nplflinant's susceptibilitv to inaccuracies and reversals, Dr. Tyson identified
     the following accommodations: (a) additional time on examinations; (b) having information read
     to Complainant either by a qualified reader or by a reading software program; (c) having his
     work reviewed by others "in order to confirm accuracy"; (d) having faculty members "double
     check his work for rcvcrsals and accuracy"; (e) individualized supervision; (f) 1-on-l teaching
     sessions; (g) written and verbal feedback so as long as it is "not intended to highlight his errors";
     and (h) audio recording oflectures and other educational    experiences. .               The
     response also suggested that Complainant should be allowed to focus on the Anatomical



     s      This included psychotherapy meetings, exercise, sleep, rnindfulness, and having an
     organized routine with To-Do lists.

     l0    However, in Plaintiff s prior Transfusion Medicine exarn (which he failed), he was given
    the standardfull hour (allotted for all the test-takers) but chose to finish in 30 rninutes, even after
    Dr. Ortega-Lopez advised him to take the full arnount of time.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 15 of 24                              PageID #:
                                    418


     Ms. Ernily Mauga
     March 8,2019
     Page 15



     Pathology portion of the Program and avoid the Clinical Pathology portion of the Program.



            After receiving this response, the Program carefully considered each of the requested
    accommodations. On July 14, 2017, the Program sent a detailed letter to Complainant     ,



       , providing the following comments on the accommodation rcquests.
            . Additional time for exams: The Program would provide this, as long as Complainant
                consented to the Program disclosing his medical condition to the faculty members
                who were administering the exams. i

            a   Quatified readers: Complainant could record himself reading aloud exarn questions
                and then replay the recording to   hirnself.   i

            a   Faculty mentorship; individualized supervision; l-on-l teaching: The Program in fact
                had been providing supervision and mentorship not only as part of Complainant's
                nonnal academic training but also in his customized Targeted Mentorship (July
                through Septernber 2016), remediation (November 2016 through January 2017) and
                his revised rernediation (February through March 2017\.

                However, there is a limit on the extra supervision and training that thc Program could
                reasonably provide. In order for Complainant's work to be double-checked for
                accuracy (as Dr. Tyson had identified), faculty would have to regularly repeat
                Complainant's mcasurements and other actions, which they would not have the time
                and resources to do on a regular basis. In addition, the double-checking would
                essentially duplicate Complainant's duties and excuse him from the essential
                functions of his position. Furthermore, Complainant's PGY-2 year could not be
                extended indefinitely under such an affangement. i

                The Program would further consider this matter but needed additional information as
                to Complainant's need for enhanced mentorship and supervision (further discussed
                below).

           a    Feedback: The Program would continue to provide feedback in a professional and
                constructive manner, but constructive feedback must necessarily point out errors and,
                when the errors are serious, emphasize the gravity of the errors in patient safety,


    l1       This included l-on-l meetings, as well as the opportunity to seek such further meetings,
    with attending faculty on each rotation, and with otherliculty members specifically designatfo'
    to assist and meet with Cornplainant - €.9., Dr, Shimizu and Dr. Kim (faculty mentors tluring the
    Targeted Mentorship), Dr. Killen and Dr. Kitayama (to review slides and topics, recommend
    study matcrials, and provide reading lists), Dr. Sae-Ow (to review slides), and Dr'. Powers and
    Dr. Orlega-Lopez (to have daily discussions regarding service work, clinical calls, didactics, and
    study and reading rnaterials). ,
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 16 of 24                               PageID #:
                                    419


     Ms. Emily Mauga
     March 8,2019
     Page 16



            o   Recording of educational activities: Such recording was problematic for several
                reasons. For instance, any recording of protected health infonnation (PHI) implicated
                regulatory requirements (HIPAA) and hospital policy (prohibiting recording PHI
                without the patient's consent) and increased the risk of PHI being taken off-premises
                and then misplaced or stolen. i

            a   Anatomic Pathology: The Program is structured and accredited to offer a combined
                Anatomic Pathology/Clinical Pathology curriculum that requires, at the very least, l8
                months of AP and 18 months of CP. The Program does not have the resources and is
                not accredited to offer an AP-only residency training program.

            The Program also raised safety-related questions for Complainant to have Dr. Tyson
     address, including (a) since Complainant had to aurally process ex.an.gestions, was aural
     processing also necessary for Complainant to handle information in other documents (e.g.,
     patient charls, pathology and laboratory reports, etc.) in order to safely perfonn his regular
     ongoing duties ,      .  ; (b) could Complainant safely function without having his work directly
     supervised or double-checked             and (c) how long would Complainant need enhanced
     rnentorship and supervision, and how likely was he to progress to the PGY-3 level which
     involves practicing under only indirect supervision and supervising junior residents r        The
     Program also asked for a meeting with Dr. Tyson, which Complainant could attend.

             Separately, on July I7 ,2017, Dr. Powers sent Plaintiff a letter asking for more
     information about his apparent AUC dismissal, his official AUC transcript, and the AUC
     summative evaluation document regarding his performance.      ,                  (Despite multiple
     requests from the Program, Complainant never did provide his summative evaluation document.)

             On August 5,2017, Dr. Tyson sent a letter to Dr. Powers.   .-              As to
    Complainant's ability to perform without aural processing of information, Dr. Tyson commented
    that, in !!g!!-exam situations, Complainant had a reduced chance of error; however, Dr. Tyson did
    not state that he would actually be safe in such situations. As to how long Cornplainant would
    need enhanced mentorship and supervision and the likelihood of advancing to PGY-3, Dr. Tyson
    stated that Complainant was attentive to resources that could help him; however, she did not
    identifu whether - or how long until - he could advance to a PGY-3 level,

            The Program thereafter reiterated its interest in meeting with Dr. Tyson, and after
    coordinating schedules and availability, a meeting was scheduled for September 20,2017.


           On September 20,2017, Dr. Powers and Program Adminishator Noreen Matsuda met
    with Dr. Tyson.12 At this meeting, Dr. Powers explained the essential functions and rigors of
    Pathology residency, including the necessity for the resident to function with inueasing
    indcpendence and decreasing supervision. Dr. Tyson stated that she usually works with children,
    adolescents, and young adults for whom audio books and audio-related technology are generally

    t2      As noted above, Complainant was invited to attend, but he chose not to.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 17 of 24                                   PageID #:
                                    420


     Ms. Emily Mauga
     March 8,2019
     Page 17



     available and sufficient, and she acknowledged that it was unusual for her to try to evaluate a
     patient who was involved in pathology work and who himself was a physician. Dr. Tyson then
     confirmed that, in the interest of patient safety:

            a   Complainant did require that his work be double-checked for reversals/errors. She
                could not estimate when he would progress to the point when the double-checking
                would become unnecessary.

            o   In perfonning his ongoing residency duties (e.g., reviewing medical records),
                Complainant did need to have either a human reader or text-to-voice technology.

           Because pathology residents are required to read reports that include not only text but
    also numbcrs, Dr. Powers showed Dr. Tyson examples of blood bank paperwork containing
    numbers and tables that residents have to interpret. Dr. Tyson confirmed that text-to-voice
    technology would not be effective for this pathology paperwork.

           In October 2017, the Program received the AUC sealed transcript which (as noted above)
    confirmed not only that Plaintiff had been "dismissed" from AUC but also that he had been
    unable to pass his Pathology course despite three attempts.

            On October 27,2017, Respondents' counsel (Christopher Yeh) and Complainant's
    counsel (Robert Klein and Kurt Klein) met to discuss the requested accommodations and the
    challenges the Program faced in implementing them. They also discussed the Program's
    concems about Complainant's omission of the AUC dismissal from his ERAS application.

            On November 21,2017 , the Program sent a letter to Complainant, stating (a) the Program
    was not changing its March 17,2077 prospective dismissal decision, given that the subsequently
    disclosed medical information did not necessitate revoking the decision, and (b) Complainant's
    AUC dismissal and failure of Pathology coursework provided an altemative and independent
    basis for dismissal.  -            . The letter indicated that Complainant could still proceed
    with his grievancc on the March 17,2017 prospective dismissal (f.e., dismissal based upon
    performance issues) and could also file a grievance on the November 2l prospective dismissal
    (r.e., dismissal based upon his poor AUC Medical School record). .

            More specifically, regarding the prospective dismissal for performance: The letter noted
    that Complainant had significant performance issues; that it was only at the March 17,2017
    disrnissal notice meeting that Complainant first disclosed dyslexia; that Cornplainant's dyslexia
    made hirn prone to inaccuracies and reversals in his work; that "the Program does not find or
    state that your condition constitutes a disability but nevertheless has proceeded with considering
    potential accommodations"; and that the proposed accommodations were not reasonable and/or
    posed an undue hardship.    .                    As to particular accolnlnodations, the letter stated:
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 18 of 24                              PageID #:
                                    421


      Ms. Emily Mauga
      March 8,2019
      Page 18



                    Double-checkine work: Dr. Tyson has indicated that you should have your work
                    double-checked and reviewed for enors, including reversals of numbers. Now
                    that the Program is aware that you have dyslexia and that it makes you prone to
                    inaccuracies and reversals, such double-checking would be necessary on a regular
                    and ongoing basis liom a patient safety standpoint - i.e., sporadic spot-checking
                    would not safeguard patient safety.

                    However, in order for this double-checking to occur, faculty would have to
                    regularly repeatlreview your measurements and other actions, which the Program
                    and faculty do not have the time and resources to do, much less on a regular
                    basis.l3 Direct supervision would be required for all conversations with clinicians
                    or patients to ensure numbers and data were accurately interpreted and
                    communicated. In addition, such double-checking would essentially duplicate
                    your duties and irnpennissibly excuse you from the position's essential functions,
                    including perfonning many procedures under only indirect supervision (i.e.,
                    without a faculty member present). Furthermore, while this double-checking
                    would be unreasonable for any amount of time, here there is no anticipated
                    temporal limit on this double-checking, and this open-ended duration of the
                    double-checking would further exacerbate the hardship.

                    TexLto-voice technologv and/or human reader
                    Dr. Tyson has indicated that you would also need text-to-voice technology (or
                    alternatively a human reader) in order to process printed information on exams
                    and medical records.

                    Setting aside whether such accommodation could be provided for exams, it cannot
                    be reasonably provided for medical records. Medical records are a significant
                    portion of what the Pathology resident needs to review and work with on a day-to-
                    day basis, and they often include significant quantities of numberc in table and
                    chart form. As Dr. Tyson acknowledged in her September 20,7017 meeting with
                    me, text-to-voice technology would not be effective in relaying these tables and
                    charts.la A human reader would also not be appropriate: TheFrogram is not
                    financially able to employ a person to accompany you throughout your work in
                    order to rcad such medical records,ls In addition, there is an independent concern

     13     The letter had a footnote stating: "This is even more so the case since most faculty ue
     unpaid volunteers, providing educational support on their own time without compensation."

     t4    The letter had a footnote stating: "Such technology is also not compatible with The.
     Queen's Medical Center's electronic medical records system."
     ls     The letter had a footnote stating: "Medical records are presented to a Pathology lesident
     on an ongoing and steady basis. Thus, any reader would need to be present with the resident on
     an ongoing and steady basis."
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 19 of 24                                 PageID #:
                                    422


     Ms. Ernily Mauga
     March 8,2019
     Page 19



                    with patient privacy/HIPAA in allowing such third party to access and read
                    patient records, as well as the insurability of such reader from a malpractice
                    standpoint.

                   In any event, with regard to either the text-to-voice technology or the human
                   reader, such accommodation would impermissibly excuse you from the essential
                   function of reading data and medical infonnation, would be very time-consuming
                   (e.9., it takes much longer to have each number in a large chart read aloud than to
                   visually process it at a glance),16 and would be ineffective (e.g., hearing aloud and
                   trying to mentally retain a string of numbers does not provide for reliable
                   processing in the same way that visually scanning the numbers would).

                        The letter also addressed other accommodations that werE not feasible.l?

           Regarding Complainant's poor AUC Medical School record as an alternative basis for
    prospective dismissal, the letter stated that, had this poor record been known at the time of
    application, it would have prevented hirn frorn being adrnitted.  ,




            In December 2017 , there were various communications between Respondents' counsel
    and Complainant's counsel involving Cornplainant filing a second grievance (i.e., agrievance
    pertaining to the alternative basis for dismissal); the consolidation of Complainant's two



    16      The letter had a footnote stating: "Pathology residents can be subject to tirne consffaints,
    such as in responding to particular time-sensitive consultation inquiries and in abiding by duty
    hours limits."

    t7       The letter stated: "Given the infeasibility of either of the above-mentioned
    accommodations, you are not qualified for the Pathology rcsident position, even if certain other
    accommodations could be provided (e.g., additional time on exams). It is also noted that other
    proposed accommodations also have challenges. For instance, the Program cannot provide you
    with training in only anatomic pathology (without clinical pathology) and graduate you on that
    basis, as the Program is fundamentally designed and approved by the ACGME for both clinical
    and anatornic study. Allowing recording of lectures, reviews, etc. poses challenges with regard
    to HIPAA privacy issues and the chilling effect that the recordings would have on the robustness
    of discussions; in any event, even if the recordings could be allowed, that would not resolve the
    fundamental issues associated with accurately reading and notating data. In addition, the
    Program cannot create and provide you with a "trialo'period to evaluate your safe performance.
    Such a trial period would have to be of meaningful and substantial duration and clinical breadth
    and would involve the same type of regular double-checking that, as discussed above, is
    unreasonable and poses an undue hardship. Even in the PGY-I curriculum, for many procedures
    it is essential for a resident to move to indirect supervision which happens after a demonstration
    of competency; however, in your circumstances, patient safety would still require ongoing
    regular double-checking to ensure no mis-transpositions, etc."
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 20 of 24                              PageID #:
                                    423


     Ms. Emily Mauga
     March 8,2019
     Page2O


     grievances; the setting ofa grievance hearing date for January 19, 2018; the rescheduling ofthe
     grievance hearing date to January 30, 2018 specifically to accommodate the schedule of
     Complainant's counsel; the identification of the three Hearing Committee Members (all of them
     JABSOM Program Directors outside the Pathology Prograrn); Complainant's request for a wide
     array of documents for his review prior to the grievance hearing; the Program's response that
     there was no requircmcnt for the Program to provide all the requested documents but
     nevertheless some documents had already and would still be given, and also that Complainant
     could still access his UH on-line accoun[ and Complainant's submission of documents for the
     hearing, which were then provided to the Hearing ComrnitteE members.

              On January 24,2018 * less than one week before the hearing - Complainant's counsel
     sent a letter to Respondents' counsel, demanding that personnel documents be provided, that Dr
     Powers be completely removed from any decision-making, and that the Hearing Committee be
     denied access to its own its own independent legal counsel (who is separate from UH's and
     HRP's counsel). Complainant's counsel further asserted that, unless Complainant's demands
     were met, Complainant would not attend the grievance hearing. i

             On January 29,2018, Defendants' counsel sent a letter to Plaintifh' counsel, carefully
     explaining why each of Plaintiffs dcmands lacked merit and indicating that Plaintiff remained
     welcome to attend and provide his explanation to the Hearing Committee. -

            On January 30, 2018, the hearing was conducted, and Dr. Powers explained the
    Program's position to the three-member Hearing Comrnittee, Complainant and his counsel
    remained invited but chose not to attend the hearing. Thereafter, the Hearing Committee
    privately deliberated with its own counsel, and neither HRP nor UH was involved in that
    deliberation.

          On January 31, 2018, the Hearing Committee notified Dr. Powers that the Committee
    unanimously recommended that the Program proceed with dismissal.

           On February I , 2018, Dr. Powers sent a letter to Plaintiff notifying hirn that the Hearing
    Committee had unanirnously recommended that the Program proceed with dismissal and that, in
    her academic discretion, Dr. Powers had accepted the Hearing Committee's recommendation.


    U.      ANALYSIS

             Respondent HRP is not liable for the reasons below. Respondent UH was Complainant's
    academic institution, not his employer, and for that reason alone cannot be liable under the ADA.
    However, assuming arguendo that UH could be deemed to be Complainant's employer (which in
    fact is not the case), it would still not be liable for the reasons bclow.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 21 of 24                                 PageID #:
                                    424


     Ms. Ernily Mauga
     March 8,2019
     Page2l


               A.   Complainant MiehtNot Have a Disability

             Complainant might not have a disability. As stated in Dr. Tyson's January 2017
     evaluation, Complainant tested average or superior in every category, including the five reading-
     related categories: Vocabulary, Comprehension, Reading Rate, and Total Reading. As Dr.
     Tyson herself repeatedly states, Complainant's aptitude in reading is deemed a deficiency only
     when compared to the expected reading level of persons with high cognitive abilities. Under this
     analysis, Complainant is not substantially limited in a major life activity compared to the average
     person.

               B.   Even if Copplainant [Ias a Disabilitv. He Was Not Oualificd For His
                    Residency Position and Therefore Could Be Lawfullv Dismissed

            Even assuming Complainant had a disability, he was still not a qualified individual
     because he was unable to perform the essential functions of his PGY-2 resident position, and
     there was no reasonable accommodation that would enable him to do so. Therefore,
     Complainant could be lawfully dismissed.

             The Ninth Circuit has made it clear that great deference should be afforded to an
     educational institution's academic detenninations, including its detenninations as to whether
     particular accommodations are reasonable.

                    [A] majority of circuits have extended judicial deference to an educational
                    institution's academic decisions in ADA and Rehabilitation Act cases. [Citations
                    omitted.l These courts noted the limited ability of courts, "as contrasted to that of
                    experienced educational administrators and professionals," to determine whether
                    a student "would meet reasonable standards for academic and professional
                    achievement established by a university," and have concluded that "courts are
                    particularly ill-equipped to evaluate academic performance." [Citation omitted.]

                    We agree with the First, Second and Fifth circuits that an educational institution's
                    academic decisions are entitled to deference. Thus, while we recognize that the
                    ultimate determination of whether an individual is otherwise qualified must be
                    rnade by the court, we will extend judicial deference "to the evaluation made by
                    the institution itself, absent proof that its standards and its application of them
                    serve no purpose other than to deny an education to handicapped persons."
                    [Citation omitted.]

                    Deference is also appropriately accorded an educational institution's
                    detennination that a reasonable accommodation is not available. Therefore, we
                    agree with the First Circuit that "a court's duty is to first find the basic facts,
                    giving due deference to the school, and then to evaluate whether those facts add
                    up to a professional, academic judgnent that reasonable accommodation is not
                    available." [Citations ornitted].
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 22 of 24                              PageID #:
                                    425


     Ms. EmilyMauga
     March 8,2019
     Page22


     Zukle v. Regents of the Univ. of Cal.,l66 F.3d 1041, 1047-48 (9tr' Cir 1999) (defening to
     university's determinations that medical student was academically deficient and that her
     requested accommodations were not reasonable).

            In this instance, deference should be given to the Program's determinations that
     Complainant was academically deficient and that the accommodations he needed to effectively
     perform his functions were not reasonable.

             First, it is undisputed that Cornplainant could not meet essential functions. Throughout
     his PGY-2 year, despite ongoine feedback and l-on-l mentorine, he had serious problems
     including making incorrect diagnoses and interpretations, and giving incorrect advice to
     clinicians. This meant that he was not demonstrating increasing facility in Core Competencies
     (such as Patient Care and Medical Knowledge) and could not function with only Indirect
     Supervision. In fact, Dr. Tyson expressly stated that Complainant needed individual supervision
     and to have work regularly double-checked which effectively meant having faculty alongside
     and monitoring him tluoughout his duties.

            Second, although the Program was willing to provide some of the requested
     accommodations (e.9., additional time on exams, constructive feedback), the Program reasonably
     determined that the most critical accommodations were not reasonable (and/or posed an undue
     hardship). For instance:

            a   Qouble-checking work
                As a matter of patient safety, given Complainant's heightened risk for making erors,
                sporadic spot-checking would be insufficient; there had to be regular double-
                checking. Yet regular double-checking (a) would require faculty (most of them
                uncompensated volunteers) to regularly repeaVreview Complainant's measurements,
                which they would not have time to do; (b) would duplicate Complainant's duties and
                excuse him from essential functions; and (c) would have to continue for an open-
                ended period of time, which would exacerbate the already significant hardship.

            O   Text-to-voice technoloqv or a hurnan readgr
                As to text-to-voice technology: Much of the paperwork that a pathology resident
                (and pathologist) must review involves significant quantities of numbers in table and
                chart form. As Dr. Tyson acknowledged, text-to-voice technology is simply not
                cornpatible for this type of paperwork.

                As to a human reader: Since the paperwork arises on an ongoing and steady basis, a
                human reader would need to be present on an ongoing and steady basis. However,
                the Progarn was not financially able to employ such a reader on that basis. In
                addition, there would be issues as to patient privacy/HIPAA in having a third party
                access and read medical records, as well as the insurability of such an individual.
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 23 of 24                                PageID #:
                                    426


     Ms. Emily Mauga
     March 8,2019
     Page23


                  In any event, with regard to either the text-to-voice technology or the human reader,
                  such accommodation would impermissibly excuse Complainant from the essential
                  function of rcading data and medical information, would be very time-consuming
                  (e.g,, it takes much longer to have each number in a large chart read aloud than to
                  visually process it at a glance, and Pathology residents can be subject to timc
                  constraints, such as in responding to time-sensitive consultation inquiries and in
                  abiding by duty hours limits), and would be ineffective (e.g., hearing aloud and tryrng
                  to mentally retain a string of numbers does not provide for reliable processing in the
                  same way that visually scanning the numbers would).

           In sum, the accommodations that Complainant needed to perform essential functions
    were not reasonable and/or posed an undue hardship, and therefore he was not a qualified
    individual.

            Third, there is also the possibility that Complainant's inability to perform his duties was
    due not to any medical impairment, but rather simply to a lack of aptitude for pathology work.
    In that case, there would be no medical limitation to accommodate, and he would still not be a
    qualified individual. For instance, among his repeated diagnostic elrors, when Complainant
    misidentified a patient's stomach biopsy as being from the colon, this could have simply
    reflected Complainant's deficient knowledge and analysis. (Alternatively, this could have been
    due to Complainant mis-transposing accession numbers and inputting one patient's diagnosis
    into another patient's accession file.)

           Finally, in his Charge, Complainant alleges:

                     After meeting with Dr. Tyson, Dr. Powers had already prejudged me as not
                     worthy of continuing with my employment in the Program, which is evidenced by
                     her statement that my Employer "was willing to consider" my diagnosis of
                     dyslexia, but that my Employer "does not find or state that your condition
                     constitutes a disability."

            There is nothing nefarious about Dr. Powers' comment.ls The comment merely reflected
    the fact that it was not clcar that Complainant had a disability - a fact supported by Dr. Tyson's
    own findings that Cornplainant was at least average (if not superior) in all cognitive abilities.
    Fufthermore, Dr. Powers'comtnent went on to indicate that accommodations would stitl be
    considered, meaning that the Program was nevertheless engaging in the process that
    Complainant was seeking.




    l8      The actual comment is: "The Program does not find or state that your condition
    constitutes a disability but nevertheless has proceeded with considering potential
    accommodations."
Case 1:19-cv-00563-DKW-RT Document 19-5 Filed 01/31/20 Page 24 of 24                                 PageID #:
                                    427


     Ms, Ernily Mauga
     March 8,2019
     Page24


                 c.      Alternativelv. Complainant's Dismissal Was Lawful Due to his AUC Medigg!
                         Scb.oglRecord

                 Even   ifan individual
                                  belongs to a protected class, he or she can still be subject to adverse
     employment action for independent reasons. In this case, the independent rcason was
     Complainant's poor AUC Medical School record, including that he was unable to pass pathology
     coursework in three attempts and that he was outright dismissed. Complainant did not disclose
     this record during his 2014 application to the Pathology Program; for instance, in his written
     ERAS application, although he affirmatively gave an explanation for his "transfer" from AUC,
     he made no mention of dismissal which would be a significant, if not sole, reason for the
     "transfer." Therefore, the Program was unaware of this poor record until 2017. Had thc
     Program initiaily been aware of the record, Complainant would not have been accepted into the
     Program.

     rrl.       cqNcLUsIoN
                 For the foregoing reasons, Respondent respectfully requests that the Charge be dismissed
     with   a   "no cause" finding. Please contact rne if additional information is needed.

                Thank you for your attention to this matter.

                                                      Very truly yours,


                                                       C,t;ut*- -t
                                                      Christopher S. Yeh
                                                                                W
    CSY/kln
